Exhibit 10.7

WEST COAST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(SERP)

Effective Date: August 1, 2003,
As Restated and Amended January 1, 2009

THIS SERP is adopted by WEST COAST BANK (the “Bank”), WEST COAST BANCORP
(“Bancorp”), its parent holding company, (collectively referred to as the
“Company”) and ROBERT D. SZNEWAJS (the “Executive”).

ARTICLE 1
PURPOSE

1.1 DUAL PURPOSES. This SERP is intended to:                  (a) Assist in
assuring the Executive’s continued service to the Company by providing
supplemental retirement benefits that are competitive with the Company’s peers;
and                  (b) Discourage the Executive from engaging in any
competitive business after the Executive leaves the Company.   1.2 TOP-HAT PLAN
STATUS. This is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for the Executive, who is a member of a select
group of management or highly compensated employees. As such, this SERP is
intended to qualify as a “top-hat plan” exempt from Part 2 (minimum
participation and vesting standards), Part 3 (minimum funding standards) and
Part 4 (fiduciary responsibility provisions) of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”). The provisions of the SERP
shall be interpreted and administered according to this intention.

ARTICLE 2
DEFINITIONS

Words and phrases appearing in this SERP with initial capitalization are defined
terms that have the meanings stated below. Words appearing in the following
definitions which are themselves defined terms are also indicated by initial
capitalization.

2.1      ACCRUAL BALANCE means the benefit liability accrued by the Company
under Article 6.               

--------------------------------------------------------------------------------


2.2 ADJUSTED ACCRUAL BALANCE means the Accrual Balance determined as of the end
of the month that is on or before the date of the Executive’s Termination of
Employment.                2.3 BENEFICIARY means the person or persons or
estate, trust or charitable organization entitled under Article 5 to receive the
death benefit payable under this SERP.   2.4 BOARD means Bancorp’s Board of
Directors.   2.5 CHANGE IN CONTROL AGREEMENT means the “Change In Control
Agreement” effective January 1, 2004, between the Executive and the Company, as
amended.   2.6 COMPENSATION COMMITTEE means the Compensation and Personnel
Committee of Bancorp’s Board.   2.7 DISABILITY means that either the carrier of
any Company-provided individual or group long-term disability insurance policy
covering the Executive or the Social Security Administration has determined that
the Executive is disabled. Upon the request of the Compensation Committee, the
Executive will submit proof of the carrier’s or the Social Security
Administration’s determination.   2.8 EARLY INVOLUNTARY TERMINATION means that
the Company has terminated the Executive’s employment before Normal Retirement
Age for any reason other than:     (a) Termination for Cause;                 
(b) Disability; or     (c) A Termination Event.   2.9 EARLY VOLUNTARY
TERMINATION means that before Normal Retirement Age, the Executive has
voluntarily terminated employment with the Company for reasons other than:    
(a) Disability; or     (b) A Termination Event.   2.10 EFFECTIVE DATE means the
date first stated above (immediately below the title of this SERP). The
effective date of this restated SERP, as amended, is January 1, 2009.   2.11
NORMAL RETIREMENT AGE means age 62.   2.12 NORMAL RETIREMENT DATE means the
later of Normal Retirement Age or Termination of Employment.   2.13 PLAN YEAR
means the calendar year, except for the first Plan Year which is a short year
beginning August 1, 2003, and ending December 31, 2003.  

--------------------------------------------------------------------------------


2.14 TERMINATION EVENT means the termination of the Executive’s employment under
circumstances that entitle the Executive to benefits under the Change In Control
Agreement.                2.15 TERMINATION FOR CAUSE OR TERMINATED FOR CAUSE
means that the Company has terminated the Executive’s employment for “cause” as
defined in the Change In Control Agreement.   2.16 TERMINATION OF EMPLOYMENT
means that the Executive’s employment with the Company has terminated for any
reason, voluntary or involuntary.   2.17 YEAR OF SERVICE means a Plan Year in
which the Executive is actively at work with the Company or on a
Company-approved leave of absence at the end of that year.

ARTICLE 3
BENEFITS DURING LIFETIME

3.1 NORMAL RETIREMENT BENEFIT. Upon Termination of Employment on or after Normal
Retirement Age for reasons other than death, the Company shall pay the following
benefit to the Executive:                  (a) Amount of Benefit. Subject to
adjustment under subsection (c) below and forfeiture under Article 7, the Normal
Retirement Benefit is an annual benefit equal to 35% of the Executive’s base
salary for the year in which the Termination of Employment occurs.
                 (b) Payment Schedule. Unless the Executive has made a timely
election under Section 3.6 to receive a lump-sum payment, the Normal Retirement
Benefit is payable monthly for a period of fifteen (15) years beginning on the
first day of the month on or after the Executive’s Normal Retirement Date
(subject to a six-month delay under Section 3.7).     (c) Benefit Increases.    
  (1) As of each anniversary of the Effective Date, the Compensation Committee,
in its sole discretion, may increase the Normal Retirement Benefit by increasing
either or both:                    (A) The amount of the benefit multiplier; or
                   (B) The length of the payment schedule.       (2) If the
Normal Retirement Benefit is increased, the Accrual Balance and the other
benefits payable under this SERP shall be adjusted accordingly.   

--------------------------------------------------------------------------------


3.2 EARLY VOLUNTARY TERMINATION BENEFIT. Upon an Early Voluntary Termination,
the Company shall pay the following benefit to the Executive:                 
(a) Amount of Benefit. Subject to adjustments under subsection (c) below and
forfeiture under Article 7, the Early Voluntary Termination Benefit is the
annual installment payment under a deferred 15-year term certain fixed annuity
calculated as follows:                    (1) The present value of the annuity
is the vested Adjusted Accrual Balance (with vesting determined under subsection
(d) below);                    (2) The annuity starting date is the first day of
the month on or after Normal Retirement Age; and       (3) Interest is credited
at an annual rate of 6% compounded monthly during both the period from the
Termination of Employment to the annuity starting date and the 15-year payout
period.     (b) Payment Schedule. Unless the Executive has made a timely
election under Section 3.6 to receive a lump-sum payment, the Company shall pay
the Early Voluntary Termination Benefit under the same payment schedule under
Section 3.1(b) as for the Normal Retirement Benefit.     (c) Benefit Increases.
The Early Voluntary Termination Benefit may be increased as follows:       (1)
The amount of the benefit will be adjusted for any increases in the Normal
Retirement Benefit granted under Section 3.1(c)(1).       (2) In its sole
discretion, the Compensation Committee may, from time to time as of any
anniversary of the Effective Date, separately increase the amount of the Early
Voluntary Termination Benefit without increasing the Normal Retirement Benefit.
    (d) Vesting. The vested portion of the Executive’s Adjusted Accrual Balance
will be determined as follows:       (1) The Executive will be 70% vested
immediately upon the Effective Date. Beginning with the Plan Year commencing
January 1, 2004, the Executive will receive an additional 10% vesting for each
Year of Service until the Executive is 100% vested after completing three (3)
Years of Service.       (2) In its sole discretion, the Compensation Committee
may at any time and from time to time increase the Executive’s vested percentage
(including granting full vesting).  

--------------------------------------------------------------------------------


3.3 EARLY INVOLUNTARY TERMINATION BENEFIT. Upon an Early Involuntary
Termination, the Company shall pay the following benefit to the Executive:
                 (a) Amount of Benefit. Subject to adjustments under subsection
(c) below, immediate full vesting under subsection (d) below and forfeiture
under Article 7, the Early Involuntary Termination Benefit is the annual
installment payment determined in the same manner as the Early Voluntary
Termination Benefit under Section 3.2(a).                  (b) Payment Schedule.
Unless the Executive has made a timely election under Section 3.6 to receive a
lump-sum payment, the Company shall pay the Early Involuntary Termination
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.     (c) Benefit Increases. The Early Involuntary Termination
Benefit may be separately increased under the same terms and conditions that
apply to increases in the Early Voluntary Termination Benefit (see Section
3.2(c)).     (d) Vesting. For purposes of this section, the Executive is
immediately 100% vested upon the Effective Date.   3.4      DISABILITY BENEFIT.
Upon Termination of Employment before Normal Retirement Age due to Disability,
the Company shall pay the following benefit to the Executive:     (a) Amount of
Benefit. Subject to adjustments under subsection (c) below, immediate full
vesting under subsection (d) below and forfeiture under Article 7, the
Disability Benefit is the annual installment payment determined in the same
manner as for the Early Voluntary Termination Benefit (see Section 3.2(a)).    
(b) Payment Schedule. Unless the Executive has made a timely election under
Section 3.6 to receive a lump-sum payment, the Company shall pay the Disability
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.     (c) Benefit Increases. The Disability Benefit may be
increased under the same terms and conditions that apply to increases in the
Early Voluntary Termination Benefit (see Section 3.2(c)).     (d) Vesting. For
purposes of this section, the Executive is immediately 100% vested upon the
Effective Date.   3.5      CHANGE IN CONTROL BENEFIT. If the Executive becomes
entitled to benefits under the Change in Control Agreement, the Company will pay
the following benefit to the Executive:     (a) Amount of Benefit. Subject to
adjustments under subsection (c) below and forfeiture under Article 7, the
Change In Control Benefit is an annual benefit equal to 35% of the Executive’s
base salary for the year in which the Termination of Employment occurs.     (b)
Payment Schedule. Unless the Executive has made a timely election under Section
3.6 to receive a lump-sum payment, the Company shall pay the Change In Control
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.     

--------------------------------------------------------------------------------


               (c) Benefit Increases. The Change in Control Benefit may be
increased in the same manner as the Normal Retirement Benefit (see Section
3.1(c)).                (d) Vesting. For purposes of this section, the Executive
is immediately 100% vested upon the Effective Date.  

3.6 LUMP-SUM PAYMENT ALTERNATIVE. The Executive may, under the following terms
and conditions, elect to receive a lump-sum payment instead of payments under
the installment payment schedule specified in Section 3.1(b):                 
(a) The election must have been made in writing no later than December 31, 2008.
                 (b) The payment amount shall equal the following:    
               (1) Normal Retirement Benefit. The Executive’s Adjusted Accrual
Balance.                    (2) Early Voluntary or Involuntary Termination
Benefit; Disability Benefit. The Executive’s vested Adjusted Accrual Balance
together with interest credited at the annual rate of 6% compounded monthly
through the Executive’s Normal Retirement Age.       (3) Change In Control
Benefit. The present value of the Change In Control Benefit as determined using
an annual discount rate of 6% compounded monthly.     (c) The lump-sum payment
will be paid as follows:       (1) Normal Retirement Benefit. Upon the
Executive’s Termination of Employment on or after Normal Retirement Age.      
(2) Early Voluntary or Involuntary Termination Benefit; Disability Benefit. At
the Executive’s Normal Retirement Age.           (3) Change In Control Benefit.
Within 60 days of the Executive’s Termination of Employment, subject to the
six-month delay rule in Section 3.7.  

--------------------------------------------------------------------------------


3.7 SIX-MONTH DELAY FOR DISTRIBUTIONS. The following provisions apply to
distributions made under this Article 3, except to the extent the distribution
is exempt from the requirements of Code § 409A:                  (a) The
distribution shall not be made before the date which is six months after the
date of the Executive’s Termination of Employment or, if earlier, the date of
the Executive’s death.                  (b) If the Executive would have
otherwise received installment payments during the six-month delay period, the
payments that would otherwise have been made during the six-month delay period
will be paid in a lump sum on the first day of the seventh month following the
Executive’s Termination of Employment.

ARTICLE 4
DEATH BENEFITS

4.1 PRE-RETIREMENT DEATH BENEFIT. If the Executive dies before a Termination of
Employment and before attaining Normal Retirement Age, the Company will pay the
following benefit to the Executive’s Beneficiary:                  (a) Amount of
Benefit. The Pre-Retirement Death Benefit is the Executive’s projected benefit
at Normal Retirement Age based upon the Executive’s base salary as of the date
of death with annual increases of 3% to Normal Retirement Age.                 
(b) Payment of Benefit. Unless the Executive timely elected a lump-sum payment
under Section 3.6, the Pre-Retirement Death Benefit is payable monthly for a
period of fifteen (15) years beginning on the first day of the month following
the Executive’s death. If the Executive timely elected a lump-sum payment under
Section 3.6, the Pre-Retirement Death Benefit will be paid as a lump-sum payment
equal to the Executive’s projected Normal Retirement Age Accrual Balance as
determined as of the date of death. The lump sum will be paid within 90 days of
the date the Compensation Committee receives satisfactory documentation of the
Executive’s death.   4.2 DEATH AFTER PAYMENTS COMMENCE. If the Executive dies
after installment benefit payments had commenced under Article 3, the Company
shall pay the remaining benefits to the Executive’s Beneficiary at the same time
and in the same amounts they would have been paid to the Executive had the
Executive survived.   4.3 DEATH BEFORE PAYMENTS COMMENCE.     (a) Form of
Payment. If the Executive is entitled to a benefit under Article 3, but dies
before benefit payments begin, the death benefit will be paid to the Executive’s
Beneficiary in monthly installments over fifteen (15) years if the installment
payments would have been made to the Executive or in a lump sum if the Executive
had made a timely election under Section 3.6 to receive a lump-sum payment.    
 

--------------------------------------------------------------------------------


(b) Time of Payment. The commencement date for payments to the Beneficiary will
be either:     (1) The first day of the month following the Executive’s death if
payments are to be made in installments; or                  (2) Within 90 days
of the date the Compensation Committee receives satisfactory documentation of
the Executive’s death if a lump-sum payment is to be made.               
               (c) Amount of Payment. The death benefit under this section will
be the present value of the benefit the Executive was entitled to receive.
Present value will be determined as of the date payments to the Beneficiary are
to commence using an annual discount rate of 6% compounded monthly.

ARTICLE 5
BENEFICIARIES

5.1 DESIGNATION OF BENEFICIARY. The Executive may designate the Beneficiary or
Beneficiaries (who may be designated concurrently or contingently) to receive
the death benefit under the SERP under the following terms and conditions:
                 (a) The beneficiary designation must be in a form satisfactory
to the Compensation Committee and must be signed by the Executive.
                   (b) A beneficiary designation shall be effective upon receipt
by the Compensation Committee or its designee, provided it is received before
the Executive’s death.     (c) The Executive may revoke a previous beneficiary
designation without the consent of the previously designated Beneficiary. This
revocation is made by filing a new beneficiary designation form with the
Compensation Committee or its designee, and shall be effective upon receipt.  
5.2 DIVORCE. A divorce will automatically revoke the portion of a beneficiary
designation designating the former spouse as a Beneficiary. The former spouse
will be a Beneficiary under this SERP only if a new such beneficiary designation
form naming the former spouse as a beneficiary is filed after the date the
dissolution decree is entered.   5.3 DISCLAIMERS. If a Beneficiary disclaims a
death benefit, the benefit will be paid as if the Beneficiary had predeceased
the Executive.   5.4 DEATH OF BENEFICIARY. If a Beneficiary who is in pay status
dies before full distribution is made to the Beneficiary, the unpaid balance of
the distribution will be paid to the Beneficiary’s estate.   5.5 DEFAULT
BENEFICIARY. If, at the time of the Executive’s death, the Executive has failed
to designate a Beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this Article or there is no surviving
Beneficiary, payment of the death benefit will be made in the following order of
priority:     (a) To the Executive’s spouse, if living;     (b) To the
Executive’s surviving children, in equal shares; or     (c) To the Executive’s
estate.  

--------------------------------------------------------------------------------

ARTICLE 6
ACCRUAL BALANCE

6.1 COMPENSATION LIABILITY. The Accrual Balance shall be equal to the financial
statement compensation liability accrued by the Company (under Section 6.2) as
of any applicable determination date (as defined in Section 6.3) for its payment
obligation under this SERP.                6.2 ACCRUAL CALCULATION.     (a) The
value of the Accrual Balance shall equal the sum of the:                    (1)
Principal accrual (service cost); plus                    (2) Interest accrual
at 6%.     (b) The value shall be determined by:       (1) Assuming a 3% annual
increase in the Executive’s base salary; and       (2) Using Generally Accepted
Accounting Principles applying APB 12 as amended by FAS 106.   6.3 DETERMINATION
DATES. The Accrual Balance shall be determined as of the last day of the month.
  6.4 REPORTING. The Compensation Committee will report the Accrual Balance to
the Executive at least annually and within a reasonable period of time not to
exceed 30 days after the date of the Termination of Employment if the Executive
is to be paid the Early Voluntary Termination, Early Involuntary Termination or
Disability Benefit.  

--------------------------------------------------------------------------------

ARTICLE 7
FORFEITURE

7.1      GROUNDS FOR FORFEITURE.                  (a) The Executive will forfeit
any benefits payable under this SERP upon a Termination for Cause.
                 (b) The Company shall not pay the Pre-Retirement Death Benefit
under Section 4.1 under the SERP if the Executive:       (1) Commits suicide
within two years after the Effective Date; or                    (2) Dies within
two years after the Effective Date and has made any material misstatement of
fact on any application for life insurance that may be used by the Company to
finance its obligations under the SERP.     (c) The Executive will forfeit any
benefits payable under this SERP if the Executive violates the noncompetition
restrictions of Section 7.2.   7.2 NONCOMPETITION RESTRICTIONS.     (a)
Definitions. For purposes of this section, the following terms have the meanings
stated below:       (1) “Banking institution” means any state or national bank,
state or federal savings and loan association, mutual savings bank or state or
federal credit union or any of their holding companies.       (2) “Competing
activities” mean any activities that are competitive with the business
activities of Bancorp, the Bank or any of their subsidiaries as conducted at the
commencement of, or during the term of, the restricted period.       (3)
“Financial institution” means any banking institution (as defined in paragraph
(1) above), trust company or mortgage company regardless of:         (A) Its
legal form of organization; or         (B) Whether it is in existence or is in
formation.       (4) “Restricted area” means any county in Oregon or Washington
in which Bancorp, the Bank or any of their subsidiaries either:         (A) Has
a branch or other office at the commencement of the restricted period; or
                     (B) Has decided to open a branch or other office during the
restricted period, provided that fact has been communicated to the Executive
before the Executive’s Termination of Employment.  

--------------------------------------------------------------------------------


(5) “Restricted period” means a period of:     (A) 24 months from the date of
the Executive’s Termination of Employment; or                  (B) 36 months
from the date of the Executive’s Termination Event if the Change in Control
Benefit under Section 3.5 is payable.                                 (6)
“Subsidiaries” mean any current or future subsidiary of Bancorp or the Bank,
regardless of whether it is 100% owned by Bancorp or the Bank.               

               (b) Restrictions. The Executive agrees that, during the
restricted period, the Executive will not, directly or indirectly:
                 (1) Except as provided in subsection (c) below, be employed by
or provide services to any financial institution that engages in competing
activities in the restricted area, whether as an employee, officer, director,
agent, consultant, promoter or in any similar position, function or title;
                 (2) Have any ownership or financial interest in any financial
institution that engages in competing activities in the restricted area that
violates the Company’s then current published ethical standards on ownership
interests in competing businesses;     (3) Induce any employee of Bancorp, the
Bank or their subsidiaries to terminate their employment with Bancorp, the Bank
or their subsidiaries;     (4) Hire or assist in the hiring of any employee of
Bancorp, the Bank or their subsidiaries for or by any financial institution that
is not affiliated with Bancorp, the Bank or their subsidiaries; or     (5)
Induce any person or entity (other than the Executive’s relatives or entities
controlled by them) to terminate or curtail its business or contractual
relationships with the Bank, Bancorp or their subsidiaries.   (c) Exceptions.
Regardless of the restriction in subsection (b)(1) above, the Executive may be
employed outside the restricted area as an employee, officer, agent, consultant
or promoter of a financial institution that engages in competing activities in
the restricted area, provided the Executive will not:     (1) Act within the
restricted area as an employee or other representative or agent of that
financial institution;     (2) Have any responsibilities for that financial
institution’s operations within the restricted area; or   (3) Directly or
indirectly violate the restrictions of subsection (b)(3), (4) and (5) above.  

--------------------------------------------------------------------------------


(d) Forfeiture. If the Executive breaches the restrictions under subsection (b)
above, the Executive will:   (1) Forfeit any benefits payable under this SERP
that were unpaid as of the date of the breach; and                             
               (2) Promptly repay the Company, upon demand, any payments that
were made. If the Executive does not repay that amount within fifteen (15) days
after the date of the demand, the Executive will also pay interest on that
amount at the rate of 9% per annum.

ARTICLE 8
CLAIMS AND APPEALS PROCEDURE

8.1 CLAIMS PROCEDURE.                  (a) Routine Payments. The Compensation
Committee may authorize distribution of payments to the Executive or the
Executive’s Beneficiary even though a formal claim has not been filed.
                 (b) Formal Claims.       (1) Mandatory Procedure. Any claim
that the Executive or a Beneficiary or anyone claiming on behalf of or through
the Executive or a Beneficiary may make under ERISA or under any other
applicable federal or state law must first be brought as a formal claim under
this section. If that claim is denied, it will be subject to the claims appeal
procedures of Section 8.2.                    (2) Form and Content of Claim. The
claim shall be in any form reasonably acceptable to the Compensation Committee
and must state the basis of the claim and also authorize the Compensation
Committee and its designees to conduct any examinations necessary to determine
the validity of the claim and take any steps necessary to facilitate the benefit
payment.       (3) Submissions by Claimant. The claimant shall file the claim
with the Executive Vice-President, Human Resources. The claimant may also submit
written comments, documents, records and other information relating to the
claim.  

--------------------------------------------------------------------------------


(4)      Access to Information. The claimant will be provided, upon request and
free of charge, reasonable access to, and copies of, all nonconfidential or
nonprivileged Company documents, records and other information relevant to the
claim.                                              (5)      Authorized
Representative. The claimant may be represented by an individual authorized to
act on behalf of the claimant. A representative’s authorization to act on behalf
of the claimant must be established to the Compensation Committee’s reasonable
satisfaction.   (6)      Review and Recommendation. The claim shall be reviewed
by the Company’s Executive Vice-President, Human Resources and the Chief
Executive Officer (if that office is not held by the Executive at that time),
who shall make a recommendation to the Compensation Committee.  

               (c) Timeline. The Compensation Committee shall make a
determination on the claim within 90 days after the date the claimant filed it
with the Executive Vice-President, Human Resources. If more time is required for
a special case, the Compensation Committee may take up to an additional 90 days
to render a determination, but the claimant must be notified of the need for the
extension of time within the initial 90- day period. This notification will
explain the special circumstances requiring the extension of time as well as the
date by which a determination is expected.                (d) Explanation of
Denial. If a claim is wholly or partially denied, the Compensation Committee
shall provide the claimant with a notice of the decision, written in a manner
calculated to be understood by the claimant, containing the following
information:     (1) The specific reason or reasons for the denial and a
discussion of why the specific reason or reasons apply;                  (2)
References to the specific provisions of this SERP upon which the denial was
based;     (3) A description of any additional material or information necessary
for the claimant to perfect the claim; and     (4) An explanation of the claims
appeal procedures under this SERP.   (e) Deemed Denial. If a determination is
not furnished to the claimant within 90 days of the date the claim was filed—or
180 days if it is a special case—the claim shall be deemed to be denied.   (f)
Appeal of Denial. If the claimant disagrees with the denial, the claimant’s sole
remedy shall be to proceed with the claims appeal procedures under Section 8.2.
 

--------------------------------------------------------------------------------


8.2 CLAIMS APPEAL PROCEDURES.                  (a) Written Request. If a claim
is denied in whole or in part, the claimant or the claimant’s authorized
representative may submit a written request for a review of the denial,
including a statement of the reasons for the review.                  (b)
Deadline. This request must be filed with the Compensation Committee within 60
days after the claimant receives notice of the denial. This time limit may be
extended by the Compensation Committee if an extension appears to be reasonable
in view of the nature of the claim and the pertinent circumstances.     (c)
Conduct of Appeal. Upon receipt of such a request, the Compensation Committee
shall afford the claimant an opportunity to review relevant documents and to
submit issues and comments in writing. The Compensation Committee may hold a
hearing or conduct an independent investigation. The Compensation Committee will
consider all of the claimant’s submissions regardless of whether they were
submitted or considered in the initial determination of the claim.     (d)
Timeline. A decision on the review shall be rendered by the Compensation
Committee not later than 60 days after receipt of the claimant’s request for the
review. If more time is required for a special case, the Compensation Committee
may take up to an additional 60 days to render a decision, but the claimant must
be notified of the need for the extension of time within the initial 60-day
period. This notification shall explain the special circumstances (such as the
need to hold a hearing) which require the extension of time.     (e) Decision on
Appeal. The decision shall be written in a manner calculated to be understood by
the claimant and shall include:       (1) Specific reasons for the decision;
                   (2) Specific references to the provisions of this SERP on
which the decision is based;       (3) A statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits; and      
(4) A statement of the claimant’s right to bring a civil action under ERISA §
502(a), to the extent such an action is not preempted by the mandatory
arbitration provision of Section 10.10.     (f) Deemed Denial. If the
determination on the appeal is not furnished to the claimant within 60 days—or
120 days if it is a special case—the appeal shall be deemed to be denied.    
(g) Exhaustion of Appeal Process Required. A claimant whose claim has been
denied is required to exhaust the claims appeal procedures set forth in this
section before commencing any arbitration or legal action.  

--------------------------------------------------------------------------------


8.3 DISCRETIONARY AUTHORITY; STANDARDS OF PROOF AND REVIEW; RECORD ON REVIEW.
                 (a) The Compensation Committee is the “named fiduciary” for
purposes of ERISA. This SERP confers full discretionary authority on the
Compensation Committee with regard to the administration of this SERP, including
the discretion to:                    (1) Make findings of fact and determine
the sufficiency of the evidence presented regarding a claim; and               
    (2) Interpret and construe the provisions of this SERP and related
administrative documents, if any, (including words and phrases that are not
defined in this SERP or those documents) and correct any defect, supply any
omission or reconcile any ambiguity or inconsistency.     (b) A decision by the
Compensation Committee is required to be supported by substantial evidence only.
That is, proof by a preponderance of the evidence, clear and convincing evidence
or beyond a reasonable doubt is not required.     (c) A court of law or
arbitrator reviewing any decision of the Compensation Committee, including those
relating to the interpretation of this SERP or a claim for benefits under this
SERP, shall be required to use the arbitrary and capricious standard of review.
That is, the Compensation Committee’s determination may be reversed only if it
was made in bad faith, is not supported by substantial evidence or is erroneous
as to a question of law.     (d) In conducting its review of the Compensation
Committee’s decision, a court or arbitrator shall be limited to the record of
documents, testimony and facts presented to or actually known to the
Compensation Committee at the time the decision was made.

ARTICLE 9
AMENDMENT AND TERMINATION

9.1 BY MUTUAL AGREEMENT. Except as provided in Section 9.2, this SERP may be
amended or terminated only by a written agreement signed by the Company and the
Executive.                9.2 BY THE COMPANY.     (a) Subject to the
restrictions in subsection (b) below, the Company may unilaterally amend or
terminate this SERP at any time if in the opinion of the Company’s counsel or
accountants, as a result of legislative, judicial or regulatory action,
continuation of the SERP would:                    (1) Cause benefits to be
taxable to the Executive before their actual receipt; or                    (2)
Result in material financial penalties or other materially detrimental
ramifications to the Company (other than the financial impact of paying the
benefits).  

--------------------------------------------------------------------------------


               (b) Except as required by law, banking regulatory requirements or
financial accounting requirements, an amendment or termination under subsection
(a) above may not reduce:                  (1) The vested percentage of the
Executive’s Adjusted Accrual Balance;                  (2) The amount of the
Executive’s vested Adjusted Accrual Balance as determined as of the later of:  
    (A) The effective date of the amendment or termination; or                 
  (B) The date it is adopted or approved; or     (3) The amount of the benefit
payments that are being made if the Executive’s benefits were in pay status as
of the earlier of:       (A) The effective date of the amendment or termination;
or       (B) The date it is adopted or approved.   (c) Except as required by
law, banking regulatory requirements or financial accounting requirements, upon
the termination of this SERP under subsection (a) above:     (1) The Executive’s
Adjusted Accrual Balance and vesting credit will be frozen as of the later of:  
    (A) The effective date of the amendment or termination; or       (B) The
date it is adopted or approved;     (2) Interest will be credited on the
Executive’s frozen vested Accrual Balance at an annual rate of 6% compounded
monthly; and     (3) The Company may either:       (A) Hold and disburse the
Executive’s frozen vested Accrual Balance (as adjusted under paragraph (2)
above) in accordance with the otherwise applicable terms and conditions of this
SERP; or       (B) Disburse that amount in a lump sum at such earlier date as is
permissible under Treas. Reg. § 1.409A-3(j)(ix).  

ARTICLE 10
GENERAL PROVISIONS

10.1 ADMINISTRATION. The Compensation Committee shall have all powers necessary
or desirable to administer this SERP, including but not limited to:
                 (a) Establishing and revising the method of accounting for the
SERP;                  (b) Maintaining a record of benefit payments;  

--------------------------------------------------------------------------------


(c) Establishing rules and prescribing any forms necessary or desirable to
administer the SERP;                               (d) Interpreting the
provisions of the SERP; and   (e) Delegating to others certain aspects of the
Compensation Committee’s managerial and operational responsibilities, including
employing advisors and delegating ministerial duties.  

10.2 RECEIPT AND RELEASE FOR PAYMENTS.                  (a) The Compensation
Committee may require the recipient of a payment, as a condition precedent to
the payment, to execute a receipt and, in the case of a payment in full, a
release for the payment. The receipt and the release shall be in a form
satisfactory to the Compensation Committee.                  (b) Payment may be
made by a deposit to the credit of the Executive or a Beneficiary, as
applicable, in any bank or trust company.     (c) Payment may be made to the
individual or institution maintaining or having custody of the Executive or
Beneficiary, as applicable, if the Compensation Committee receives satisfactory
evidence that:       (1) A person entitled to receive any benefit under this
SERP is, at the time the benefit is payable, physically, mentally or legally
incompetent to receive payment and provides a valid receipt for it;
                   (2) An individual or institution is maintaining or has
custody of that person; and       (3) No guardian, custodian or other
representative of the estate of that person has been appointed.     (d) The
receipt of the recipient or a canceled check shall be a sufficient voucher for
the Company. The Company is not required to obtain from the recipient an
accounting for the payment.     (e) If a dispute arises over a distribution,
payment may be withheld until the dispute is determined by a court of competent
jurisdiction or settled, to the satisfaction of the Compensation Committee, by
the parties concerned. The Compensation Committee may require a hold harmless
agreement on behalf of the Company and the SERP before making payment.   10.3
OTHER COMPENSATION AND TERMS OF EMPLOYMENT. This SERP is not an express or
implied employment agreement. Accordingly, other than providing for certain
benefits payable upon a Termination of Employment, this SERP will not affect the
determination of any compensation payable by the Company to the Executive, nor
will it affect the other terms of the Executive’s employment with the Company.
The specific arrangements referred to in this SERP are not intended to exclude
or circumvent any other benefits that may be available to the Executive under
the Company’s employee benefit or other applicable plans, upon the Executive’s
Termination of Employment.  

--------------------------------------------------------------------------------


10.4 WITHHOLDING.   (a)      Income Tax. Applicable federal, state and local
income tax withholding will be withheld from all payments made under this SERP.
                              (b) FICA. To the extent allowable under applicable
regulations:     (1) The present value of the vested benefits under this SERP
will be taken into account as FICA wages in the year they become vested;
                 (2) Present value will be determined using reasonable actuarial
equivalency factors acceptable to the Compensation Committee;     (3) The
employee portion of each year’s FICA liability will be deducted from the
Executive’s other cash compensation for that year; and     (4) FICA will not be
deducted from any payments made under this SERP.  

10.5 UNFUNDED ARRANGEMENT.                  (a) The Company’s payment obligation
under this SERP is purely contractual and is not funded or secured in any manner
by any asset, pledge or encumbrance of the Company’s property.                 
(b) This SERP is not intended to create, and should not be construed as
creating, any trust or trust fund. The benefits accrued under this SERP and any
assets acquired by the Company to finance its payment obligations under this
SERP shall not be held in a trust (other than a grantor trust of the Company),
escrow or similar fiduciary capacity.     (c) Any insurance policy on the
Executive’s life the Company may acquire to assist it in financing its
obligations under this SERP is a general asset of the Company and neither the
Executive nor anyone else claiming on behalf of or through the Executive shall
have any right with respect to, or claim against, that policy.     (d) The
Executive and any Beneficiary are general unsecured creditors of the Company
with respect to the payment of the benefits under this SERP.   10.6 BENEFITS NOT
ASSIGNABLE. The accrued benefits under this SERP shall not be considered assets
under state law or bankruptcy law of the Executive or of any Beneficiary. The
Executive and any Beneficiary shall not have any right to alienate, anticipate,
pledge, encumber or assign any of the benefits payable under this SERP. The
Executive’s or any Beneficiary’s benefits shall not be subject to any claim of,
or any attachment, garnishment or other legal process brought by, any of his or
her creditors.   10.7 BINDING EFFECT. This SERP binds and inures to the benefit
of the parties and their respective legal representatives, heirs, successors and
assigns.   10.8 REORGANIZATION. The Company shall not merge or consolidate into
or with another company, or reorganize, or sell substantially all of its assets
to another company, firm, or person unless that succeeding or continuing
company, firm or person agrees to assume and discharge the obligations of the
Company under this SERP. Upon the occurrence of such an event, the term
“Company” as used in this SERP shall be deemed to refer to the successor or
survivor company.  

--------------------------------------------------------------------------------


10.9 APPLICABLE LAW.                    (a) This SERP shall be construed and its
validity determined according to the laws of the State of Oregon, other than its
law regarding conflicts of law or choice of law, to the extent not preempted by
federal law.                  (b) Any dispute arising out of this SERP must be
brought in either Clackamas County or Multnomah County, Oregon, and the parties
will submit to personal jurisdiction in either of those counties.       10.10
ARBITRATION. Any dispute or claim arising out of or brought in connection with
this SERP, will, if requested by any party, be submitted to and settled by
arbitration under the rules then in effect of the American Arbitration
Association (or under any other form of arbitration mutually acceptable to the
parties involved). Any award rendered in arbitration will be final and will bind
the parties, and a judgment on it may be entered in the highest court of the
forum having jurisdiction. The arbitrator will render a written decision, naming
the substantially prevailing party in the action, and, subject to Section
10.11(b), will award that party all costs and expenses incurred, including
reasonable attorneys’ fees.  

--------------------------------------------------------------------------------


10.11 ATTORNEYS’ FEES.                  (a) If any breach of or default under
this SERP results in either party incurring attorneys’ or other fees, costs or
expenses (including those incurred in an arbitration), the substantially
prevailing party is entitled to recover from the non-prevailing party its
reasonable legal fees, costs and expenses, including attorneys’ fees and the
costs of the arbitration, except as provided in subsection (b) below.
                 (b) If the Executive is not the substantially prevailing party,
the Executive shall be liable to pay the Company under subsection (a) above only
if the arbitrator determines that:       (1) There was no reasonable basis for
the Executive’s claim (or the Executive’s response to the Company’s claim); or
                   (2) The Executive had engaged in unreasonable delay, failed
to comply with a discovery order or otherwise acted in bad faith in the
arbitration.     (c) Either party shall be entitled to recover any reasonable
attorneys’ fees and other costs and expenses it incurs in enforcing or
collecting an arbitration award.     (d) If an award under this section is made
to the Executive and accountants or tax counsel selected by Company with the
Executive’s consent (which shall not be unreasonably withheld) determine that
the award is includible in Executive’s gross income, the Company shall also pay
the Executive a gross-up payment to offset the taxes imposed on that award,
including the taxes on the gross-up payment itself. This gross-up payment shall
be determined following the methodology employed in the Change in Control
Agreement.   10.12 ENTIRE AGREEMENT. This SERP constitutes the entire agreement
between the Company and the Executive as to its subject matter. No rights are
granted to the Executive by virtue of this SERP other than those specifically
set forth in this document and any amendments to it.   10.13 CONSTRUCTION. The
language of this SERP was chosen jointly by the parties to express their mutual
intent. No rule of construction based on which party drafted the SERP or certain
of its provisions will be applied against any party.    10.14 SECTION HEADINGS;
CITATIONS. The section headings used in this SERP have been included for
convenience of reference only. Citations to statutes, regulations or FASB
policies or statements are to those provisions as amended or to any successor
provision.   10.15 COUNTERPARTS. This SERP may be executed in one or more
counterparts, and all counterparts will be construed together as one plan.  

--------------------------------------------------------------------------------


10.16 SEVERABILITY. If any provision of this SERP is, to any extent, held to be
invalid or unenforceable, it will be deemed amended as necessary to conform to
the applicable laws or regulations. However, if it cannot be amended without
materially altering the intentions of the parties, it will be deleted and the
remainder of this SERP will be enforced to the extent permitted by law.
                 10.17 JOINT AND SEVERAL OBLIGATION. Bancorp and the Bank will
be jointly and severally liable for the payment obligations under this
Agreement.      

EXECUTIVE:            COMPANY:     WEST COAST BANCORP    /s/ Robert D. Sznewajs 
By: /s/ Cynthia J. Sparacio  Robert D. Sznewajs        Title:  Executive Vice
President, Director of Human Resources  Date:  February 4, 2009      Date: 
January 29, 2009        WEST COAST BANK      By: /s/ Cynthia J. Sparacio     
Title:  Executive Vice President, Director of Human Resources      Date: 
January 29, 2009 


--------------------------------------------------------------------------------